STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                        NO.     2022   KW   0367

VERSUS


RANDY      LEE    TURNER                                              AUGUST     2,   2022




In   Re:          Randy Lee      Turner,    applying   for   supervisory writs,         32nd
                  Judicial       District    Court,    Parish    of     Terrebonne,      No.
                  717, 086.




BEFORE:           McDONALD,      THERIOT,   AND   CHUTZ,   JJ.


        WRIT      DENIED.




COURT      OF    APPEAL,      FIRST   CIRCUIT




           01- gj
        DEPUTY      CLERK OF COURT
                  FOR   THE   COURT